DETAILED ACTION
This action is in response to the amendment filed on 10/8/2021. 
Claims 1-20 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 10/11/2021 been considered by the examiner (see attached PTO-1449).

	
		
Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 10/8/2021 with respect to the claims 1-20 have been fully considered and are persuasive.  The rejection of the claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to capturing an image of a passenger enclosure, analyzing the image to determine a plurality of conditions of the passenger enclosure, summarizing the status of the condition as a metadata output, transmitting the metadata output so as to control one or more aspects of the passenger enclosure as a part of a corrective action based on the status of the condition.

Prior art was found for the claims as follows:

- Eaton et al. (US8620028B2)
Eaton discloses monitoring a scene by capturing an image and identifying and analyzing the behavior of objects so as to classify the objects and identify certain behaviors as anomalous, a variety of metadata regarding the behaviors of the objects are supplied to a machine recognition engine.

- Kuhn et al.  (US20200071125 A1)
Kuhn discloses monitoring inside of an elevator so as to monitor a status and/or operation of an elevator controller by capturing an image of the controller to a remote application.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 11, capturing an image of a passenger enclosure, analyzing the image to determine a plurality of conditions of the passenger enclosure, summarizing the status of the condition as a metadata output, transmitting the metadata output so as to control one or more aspects of the passenger enclosure as a part of a corrective action based on the status of the condition.


The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner
Art Unit 2481